DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-5 are pending and have been examined in this application. This communication is the first action on the merits. As of the date of this application, no Information Disclosure Statement (IDS) has been filed on behalf of this case. 

Claim Objections
Claims 1 and 3-5 are objected to because of the following informalities: 
Claim 1 recites “A cylindrical pen holder for sticky notes has a cylindrical main body”. This should read “A cylindrical pen holder for sticky notes having a cylindrical main body” (emphasis added).
Claim 1 recites “a cylindrical main body, which comprises symmetrically shaped first and second cases. The opposite faces…”. This should read “a cylindrical main body, which comprises symmetrically shaped first and second cases; the opposite faces…” (emphasis added).
Claim 1 recites “a set of plug hole and slot”. This should read “a set of plug holes and slots” (emphasis added).
Claim 1 recites “the center of circle”. This should read “a center of a circle” (emphasis added).
Claim 1 recites “a set of bonding column and bonding slot”. This should read “a set of bonding columns and bonding slots” (emphasis added).
Claim 1 recites “on outer circumference”. This should read “on an outer circumference” (emphasis added).
Claims 3-5 each recite “the main body”. This should read “the cylindrical main body” (emphasis added).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a plurality of storage slots, located in the outer circumference of plug hole and slot of the first and second cases”. However, in regards to this the specification states: “and a plurality of storage slots (23, 33) for placing the stacked sticky note set (4) on the outer circumference of the plug hole (21) and slot (31)” (emphasis added). – As such it is clear to one having ordinary skill in the art that the inventor did not have possession of an invention comprising a plurality of storage slots located in an outer circumference and therefore the claims fail to comply with the written description requirement and are new matter.
Claims 2-5 are rejected based on their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the opposite faces" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the sticky note set" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “a set of plug hole and slot, located in the center of circle of the first and second cases for holding a pen”. – As a center of a circle is a single point, it is unclear how the claimed elements can be in this location.
	Claim 1 recites “a plurality of openings in opposite positions of circumference of the first and second cases”. – It is unclear if this circumference is the same as the outer circumference recited earlier or a different circumference.
Claim 2 recites the limitation "the adhesive" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the head and tail" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 2 recites “the adhesive is partially applied to the head and tail of every sticky note alternately”. – It is unclear if the adhesive is on every head and tail or only on a single head or tail on each note.
	Claim 3 recites “the first and second cases which form the main body can be made of transparent, semi-transparent or non-transparent material” (emphasis added). – “Can be” is indefinite as it is unclear if the cases are made of the material or not.
Claim 4 recites “the main body can be any combination pattern of two symmetric cases in any geometric shapes” (emphasis added). – “Can be” is indefinite as it is unclear if the cases are the shapes or not. Furthermore, it is unclear how a cylindrical main body can also be a different shape.
Claim 5 recites “each sticky note set can be given a different color or shape” (emphasis added). – “Can be” is indefinite as it is unclear if the notes are different shapes/colors or not and furthermore what those shapes are different from.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jour (GB 2533329).
Regarding Claim 1, Jour discloses a cylindrical pen holder for sticky notes has a cylindrical main body (Jour: Fig. 1-4; 1), which comprises symmetrically shaped first and second cases (Jour: Fig. 1-4; 10, 12), the first and second cases are provided with a set of plug hole and slot (Jour: Fig. 1-4; 101, 103), located in the center of circle of the first and second cases for holding a pen; a set of bonding column (Jour: Fig. 1-4; 121) and bonding slot (Jour: Fig. 1-4; 104), located in opposite positions on outer circumference of the plug hole and slot of the first and second cases for combination; a plurality of storage slots (Jour: Fig. 1-4; 13), located in the outer circumference of plug hole and slot of the first and second cases for placing the sticky note set (Jour: Fig. 1; 2, 3); and a plurality of openings (Jour: Fig. 1-4; 102, 120) in opposite positions of circumference of the first and second cases.
Jour discloses the claimed invention except for opposite faces having a plug hole and slot. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to rearrange the slot 103 of Jour to the second case with the motivation of providing a lower case that maintains a holding space even when the top case is removed, thereby preventing contents from shifting when the cases are separated, and since it has been held that rearranging parts of an invention in a manner which does not alter its operation involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding Claim 3, Jour teaches the cylindrical pen holder for sticky note defined in Claim 1, wherein the first and second cases (Jour: Fig. 1-4; 10, 12) which form the main body can be made of transparent, semi-transparent or non-transparent material (Jour: Fig. 1-4).
Regarding Claim 4, Jour teaches the cylindrical pen holder for sticky note defined in Claim 1, wherein the main body can be any combination pattern of two symmetric cases in any geometric shapes (Jour: Fig. 1-14).
Regarding Claim 5, Jour teaches the cylindrical pen holder for sticky note defined in Claim 1, wherein each sticky note set (Jour: Fig. 1; 2, 3) can be given a different color or shape.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jour (GB 2533329) in view of Konsti (WO 2010/117991).
Regarding Claim 2, Jour teaches the cylindrical pen holder for sticky note defined in Claim 1, wherein the sticky note set (Jour: Fig. 1; 2, 3) comprises multiple sticky notes stacked up.
Jour discloses the claimed invention except for an adhesive is partially applied to the head and tail of every sticky note alternately. However, MPEP §2164.05(a) states that “the specification need not disclose what is well-known to those skilled in the art and preferably omits that which is well-known to those skilled and already available to the public.” In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc.,802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984).
Therefore, the fact that Jour does not disclose an adhesive is partially applied to the head and tail of every sticky note alternately is to be expected given the ubiquitous nature of notes having an alternating adhesive arrangement in the art. Konsti expressly teaches this element and it would have been obvious to include this element in Jour because it is the adhesive arrangement that is used to ensure sequential dispensing of a single adhesive note (Konsti: Pg. 6, Ln. 19-31).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR MORRIS/Examiner, Art Unit 3631